NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            04-JAN-2022
                                            07:52 AM
                                            Dkt. 7 OAWST




                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


     In the Matter of the DECLARATION OF REVOCABLE TRUST OF
            PEARL W. MA, dated June 23, 1988, a.k.a.
    PEARL W. MA REVOCABLE TRUST, dated June 23, 1988, a.k.a.
            PEARL WONG MA TRUST, dated June 23, 1988.


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                (T. NO. 1CTR-XX-XXXXXXX (Trust))

        ORDER APPROVING STIPULATION FOR DISMISSAL OF APPEAL
    (By: Leonard, Presiding Judge, Nakasone and McCullen, JJ.)
           Upon consideration of the Stipulation for Dismissal of
Appeal With Prejudice, filed December 28, 2021, by Successor
Trustee-Appellee Kent Ma, the papers in support, and the record,
it appears that (1) the appeal has not been docketed; (2) the
parties stipulate to dismiss the appeal with prejudice and bear
their own attorneys' fees and costs, under Hawai#i Rules of
Appellate Procedure (HRAP) Rule 42(b); (3) the stipulation is
dated and signed by all self-represented parties and counsel for
all other parties appearing in the appeal; and (4) because the
appeal has not been docketed, dismissal is authorized by
HRAP Rule 42(a).
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          Therefore, IT IS HEREBY ORDERED that the stipulation is
approved and the appeal is dismissed with prejudice. The parties
shall bear their own attorneys' fees and costs on appeal.
          DATED: Honolulu, Hawai#i, January 4, 2022.

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  2